Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  This application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid. Applicant's submission filed on 07/06/2020 has been entered.
	
Detailed Action
Applicant filed an amendment on 07/06/2020.  Claims 1 and 3-12 have been cancelled.  Claims  13-24 are newly added. No new matter has been introduced by the amendments. 

	
Response to Arguments
	Applicant’s arguments and amendments have been carefully considered.

Regarding the claim interpretation under 35 USC 112(f), this is withdrawn in light of cancellation of the interpreted claims.  The rejection under 35 USC 112(b) is therefore withdrawn. However, a new grounds of rejection under 112(b) has been found for newly added claims 13-24.
Regarding the rejection under 35 USC 101, Applicant argues (page 6 of the Remarks dated 07/06/2020) that  the newly added claims teach a machine, which is a statutory invention category. Applicant is referred to the instant rejection of the claims under 35 USC 101.
Further regarding the rejection under 35 USC 101, Applicant argues (page 7-8 of the Remarks) that the newly added claims are directed to a practical application because they are directed to an improvement in financial transactions, specifically a settlement system or type of financial transaction where the settlement time is based on a quotation being at or above a target price. The Examiner respectfully disagrees. This is essentially a system (computer) which takes in data and sends out data. The specification teaches a series of servers (see page 7), however there is no detail about what type of servers these are. Therefore, they are assumed to be generic servers.   What is asserted by Applicant is not an improvement to the functioning of a server, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to a business process of carrying out a financial transaction, or to the language in a contract related to a financial trade. Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
Regarding the rejection under 35 USC 103, Applicant argues (page 8-10 of the Remarks) that  the cited art fails to teach or suggest all of the limitations of the newly cited art. This argument is moot in light of newly cited art.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 13-24 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

	Claim 13 recites the limitation (emphasis added) “wherein the at least one server is configured to set a target profit margin, a stop-loss margin and an investment amount of a financial transaction when a price of an investment product reaches or is beyond the price of the investment product corresponding to the target profit margin and the stop-loss margin” It is not clear how a server can set a target profit margin, a stop-loss margin and an investment amount of a financial transaction based on the price of the investment product corresponding to the target profit margin and the stop-loss margin. The above limitations appear to recite a circular reference.  For the purpose of examination, the instant claim limitation will be interpreted as any calculation setting a target profit margin, a stop-loss margin and an investment amount of a financial transaction, based on market data.
	Claim 13 further recites the limitation (emphasis added) “the stop-loss margin or a stop-loss margin equivalent to the target profit margin based on the target profit margin is received by the at least one client” It is not clear how the stop-loss margin equivalent is calculated.  For the purpose of examination, the instant claim limitation will be interpreted as any calculation setting a stop loss margin.
	Claims 14-24 are rejected as dependent on the rejected claim 13.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 13-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because  the claimed invention is directed to non-statutory subject matter.  

The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to software per se. Claim 13 recites server and clients. The broadest reasonable interpretation of the server and clients includes a series of web servers (cloud services servers) which can refer to a server software architecture or client software architecture, and does not necessarily refer to a physical hardware server and client. A web server is software, which is not a system, and is not with within the four categories of statutory subject matter. There is nothing in dependent claims 14-24 to remedy this deficiency. Therefore, claims 14-24 are also rejected under 35 USC 101.

[Step 1] Representative claim 13 recites a system for financial transactions. Because of above-noted limitations have a broadest reasonable interpretation including software per se, this claim is not within the four categories of statutory subject matter. For the purpose of compact prosecution, the remaining steps of the 101 analysis are included below. The following analysis is carried out using the interpretation of the server as a hardware server and the client as a hardware client. 



wherein the at least one server is configured to set a target profit margin, a stop-loss margin and an investment amount of a financial transaction when a price of an investment product reaches or is beyond the price of the investment product corresponding to the target profit margin and the stop-loss margin; and 
wherein the at least one client is configured to receive input from an investor about the target profit margin, the stop-loss margin and the investment amount of the financial transaction; the stop-loss margin or a stop-loss margin equivalent to the target profit margin based on the target profit margin is received by the at least one client; 
wherein after the target profit margin, the stop-loss margin, and the investment amount of the financial transaction are inputted, based on the target profit margin, the stop- loss margin and the investment amount of the financial transaction, the at least one client automatically calculates and provides the transaction amount, the target profit amount, and the stop-loss amount of the investment product and displays them on an interface, and 
the investor chooses to confirm the financial transaction or to cancel the financial transaction based on the transaction amount, the target profit amount, and the stop-loss amount such that a settlement time is based on a recent quote of the investment product by a dealer that reaches or is beyond the stop-loss price of the investor, or target profit price of the investor rather than on a contract expiration date.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components. That is, other than reciting “a client configured to” and “a server configured to” nothing in the claims'  elements precludes the steps from practically reciting commercial or legal interactions. For example, but for the recited computer language, the limitations in the context of this claim 
Dependent claims 16-19 and 24  are directed to the following:
Claim 16. wherein the at least one server is further configured to transfer real-time quotes to the at least one client.
Claim 17. wherein the at least one client is configured to send a notification when a new quotation is required due to real-time quote variation before the investor confirms the financial transaction.
Claim 18.  wherein the at least one client is configured to provide a new transaction amount, a new target profit amount and a new stop-loss amount of the investment product.
Claim 19. wherein the interface displays the new transaction amount, the new target profit amount and the new stop-loss amount of the investment product.
Claim 24.  wherein the at least one client is further configured to select a variety of the investment product.
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include commercial and legal interactions such as marketing or sales activities or behaviors or agreements in the form of contracts. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.

Claim 14: wherein the at least one server is configured to collect market data of the investment product.
Claim 15. wherein the at least one server is further configured to obtain real-time quotes of the investment product.
Claim 21. wherein the investor account information comprises transaction details and financial details.
Claim 22. wherein the transaction details comprise details about settled transactions.
Claim 23. wherein the financial details comprise details about a deposit amount, a withdrawal amount, a credit amount and a balance amount.

Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
     
[Step 2A Prong 2] This judicial exception is not integrated into a practical application. In particular, the independent claims recite the following additional elements:
Claim 1:
at least one server,
at least one client
	The computer components (server, client ) are recited at a high level of generality (i.e. as a generic processor) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)

Dependent claim 20 contains the following additional elements:
Claim 20. further comprising a display module configured to display real-time quotes of the investment product, outstanding transactions, cancelled or rejected transactions, transaction settlement records, and investor account information.
The specification is silent on the details of the display module, and therefore examiner must interpret this element as generic a generic software or computer components.
 These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.


The computer components mentioned above are disclosed in applicant's specification (See page 7 lines 14-24] of the specification). The computer components mentioned above are not described in any further detail beyond “first server, second server, etc.” within the applicant's specification. Therefore examiner must interpret these elements as generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  
Receiving or transmitting financial data over a network, (See MPEP § 2106.05(d)(II)).
(for calculating a target profit margin, stop-loss margin and investment amount) Performing repetitive calculations, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.


Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-24 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 20040236669 (hereinafter Horst).

Claim 13. A financial transaction system that limits loss, comprising: 
at least one server, wherein the at least one server is configured to set a target profit margin, a stop-loss margin and an investment amount of a financial transaction when a price of an investment product reaches or is beyond the price of the investment product corresponding to the target profit margin and the stop-loss margin; and (See at least Horst teaching [0052] a broker server and [0050] “A trade order may also include a Limit which is the target price level when the trader will take his profit (if the exchange rate reaches a predetermined level)”.)
at least one client, wherein the at least one client is configured to receive input from an investor about the target profit margin, the stop-loss margin and the investment amount of the financial transaction; the stop-loss margin or a stop-loss margin equivalent to the target profit margin based on the target profit margin is received by the at least one client; (See at least Horst teaching [0059] target profit, deposit (capital) and [0046] a safety stop (reads on stop-loss.) Examiner notes that “the stop-loss margin or a stop-loss margin equivalent to the target profit margin based on the target profit margin” is an inherent property of a target profit margin.)
wherein after the target profit margin, the stop-loss margin, and the investment amount of the financial transaction are inputted, based on the target profit margin, the stop- loss margin and the investment amount of the financial transaction, the at least one client automatically calculates and provides the transaction amount, the target profit amount, and the stop-loss amount of the investment product and displays them on an interface, and  (See at least Horst teaching [0059] target profit, deposit (capital) and [0046] a safety stop (reads on stop-loss.) See also [0059] teaching calculation.)
the investor chooses to confirm the financial transaction or to cancel the financial transaction based on the transaction amount, the target profit amount, and the stop-loss amount such that a settlement time is based on a recent quote of the investment product by a dealer that reaches or is beyond the stop-loss price of the investor, or target profit price of the investor rather than on a contract expiration date. (See at least Horst [0088] teaching a contract expiration. See also [0050], [0052], [0059] as cited above.)

Claim 14. The financial transaction system of claim 13, wherein the at least one server is configured to collect market data of the investment product. (See at least Horst [0013] “The trading information is transmitted via a server module to a client module.”)

Claim 15. The financial transaction system of claim 14, wherein the at least one server is further configured to obtain real-time quotes of the investment product. (See at least Horst [0027] teaching real time trading information.)

The financial transaction system of claim 15, wherein the at least one server is further configured to transfer real-time quotes to the at least one client. (See at least Horst [0027] teaching real time trading information.)

Claim 17. The financial transaction system of claim 16, wherein the at least one client is configured to send a notification when a new quotation is required due to real-time quote variation before the investor confirms the financial transaction.  (See at least Horst [0053] teaching updated account information and [0043] teaching updated database.)

Claim 18. The financial transaction system of claim 17, wherein the at least one client is configured to provide a new transaction amount, a new target profit amount and a new stop-loss amount of the investment product. (See at least Horst [0005], [0027] teaching real time trading information. See also [0041] teaching a real time rate of return and net profit. The calculation of a new transaction amount, a new target profit amount and a new stop-loss amount of the investment product is inherent  the calculation of a real time net profit. )

Claim 19. The financial transaction system of claim 18, wherein the interface displays the new transaction amount, the new target profit amount and the new stop-loss amount of the investment product. (See at least Horst [0047-0049] teaching display of real time trading information.)

Claim 20. The financial transaction system of claim 13, further comprising a display module configured to display real-time quotes of the investment product, outstanding transactions, cancelled or rejected transactions, transaction settlement records, and investor account information. (See at least Horst 

Claim 21. The financial transaction system of claim 20, wherein the investor account information comprises transaction details and financial details. (See at least Horst [0045], [0052], [0061] teaching account data. )

Claim 22. The financial transaction system of claim 21, wherein the transaction details comprise details about settled transactions. (See at least Horst [0026] teaching “As illustrated in FIG. 2A, the vendor module 115 enables the trader/vendor to provide various trading information to a client (or clients) remotely. The client can access and view (127) the activity, performance and history of the trading strategies/systems managed by the trader/vendor on the trader's account.”)

Claim 23. The financial transaction system of claim 21, wherein the financial details comprise details about a deposit amount, a withdrawal amount, a credit amount and a balance amount. (See at least Horst [0041] teaching a deposit account and a balance, [0091] teaching a credit to a third party, and [0055] teaching a history of transactions.)

Claim 24. The financial transaction system of claim 13, wherein the at least one client is further configured to select a variety of the investment product. (See at least Horst [0024] teaching selection of a trading strategy.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        

/ERIC T WONG/Primary Examiner, Art Unit 3692